Citation Nr: 0028626	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether $4,876 received by the veteran's spouse should be 
considered countable income for the period from September 1, 
1998, through August 31, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that $4,876 received by 
the veteran's spouse was considered countable income for the 
period from September 1, 1998, through August 31, 1999.


REMAND

The veteran contends that $4,876 received by his spouse 
should not be considered countable income for improved 
pension purposes for the period from September 1, 1998, 
through August 31, 1999.

On August 28, 1998, VA received information from the 
veteran's spouse indicating that she had received $4,876.25 
from her part of the sale of her mother's house on August 19, 
1998.  Subsequent clarification by VA determined that the 
veteran's spouse and her siblings had inherited their 
mother's house and that sum represented the share of the 
veteran's spouse when the house was sold.

The pertinent regulations provide that the maximum rate of 
improved pension is reduced by the amount of the countable 
income of the veteran.  38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. § 3.23 (1999).  The amount of any nonrecurring 
income, such as an inheritance, is added to the annual rate 
of income for a twelve-month period beginning on the date 
from which it is countable.  38 C.F.R. § 3.273(c) (1999).  
Fractions of dollars will be disregarded in computing annual 
income.  38 C.F.R. § 3.271(h) (1999).  For the purposes of 
calculating income for pension, a veteran's annual income 
includes the income of the veteran's dependent spouse.  
38 C.F.R. § 3.23(d)(4) (1999).

In this case, the veteran's spouse received the income in 
question from proceeds from an inheritance.  The regulations 
provide that profit realized from the disposition of real 
property, other than in the course of business is excluded 
from countable income.  38 C.F.R. § 3.272(e) (1999); 
38 U.S.C.A. § 1503(a)(6) (West 1991).

The veteran and his spouse have submitted some documentation 
of her receipt of the $4,876 from the sale of her mother's 
house.  That evidence notifies VA of other evidence which is 
needed in order to adjudicate this claim.  The Board feels 
that the veteran should be asked to submit a copy of the will 
of his spouse's mother and a copy of the deed of sale of the 
real property which led to his spouse receiving $4,876.  That 
evidence, which the veteran and his spouse have notified VA 
exists by implication, should resolve the issue of whether 
his spouse inherited a share of the assents of an estate and 
thus a cash payment, or an ownership right in real property.  
That evidence could also show that the veteran's spouse 
became a legal owner or one of the legal owners of the real 
property prior to the sale of that real property.  From the 
examination of the regulations, it appears to the Board that 
only in the latter two instances could the $4,876 be 
considered profit from the sale of real property and excluded 
from income.  The question to be resolved is whether the 
veteran's spouse was an owner (or part owner) of the real 
property sold, or merely received a distribution of assets 
from an estate.

Where there is something in the record to suggest that 
evidence exists which could make the veteran's claim well-
grounded, VA has the duty to inform the veteran of the 
importance of submitting such evidence.  Robinette v. Brown, 
8 Vet. App. 69 (1995); Epps v. Brown, 9 Vet. App. 341 (1996).  
Therefore, the Board feels that the veteran should be 
provided an opportunity to submit or assist VA in obtaining a 
copy of the will of his spouse's mother and a copy of the 
deed of sale of the real property which led to his spouse 
receiving $4,876.  The Board feels that a decision as to 
whether or not this claim is well grounded is premature at 
this time as the documents requested could be probative of 
the issue of whether this claim is well grounded.  Therefore, 
the Board makes no determination as to whether or not this 
claim is well grounded.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide a copy of the will of his 
spouse's mother and a copy of the deed of 
sale of the real property which led to 
his spouse receiving $4,876.

2.  If the veteran is unable to obtain 
such copies, he should be asked to 
provide information to assist VA in 
obtaining copies of those documents.  
This includes furnishing a release so 
that the RO may request such documents 
from G. Terrell Morgan, P.O. Box 1344, 
McComb, Mississippi 19649-1344, who 
apparently handled the transaction which 
resulted in the payment of proceeds to 
the veteran's spouse.

3.  If the above attempts are not 
successful, the RO may attempt to obtain 
from the governmental body which 
maintains such public records the 
requested documents.

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to allow the appellant the 
opportunity to submit additional evidence.  No inference 
should be drawn regarding the final disposition of this 
claim.  The veteran is hereby informed that failure to 
cooperate with any requested action may have an adverse 
effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


